Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-16-00586-CV

                                     NINJA JUMP, INC.,
                                         Appellant

                                                v.

  Luz LOBO and Jorge Lobo, Individually, and as next friend of Aaron Joshua Lobo, a minor,
                                       Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-04073
                         Honorable Michael E. Mery, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

         In accordance with this court’s opinion of this date, this appeal is DISMISSED. The costs
of this appeal are taxed against the party which incurred them.

       SIGNED December 13, 2017.


                                                 _________________________________
                                                 Irene Rios, Justice